                       Case 20-10343-LSS           Doc 5823   Filed 07/29/21     Page 1 of 1


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:
                                                        Chapter 11
BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC                                       Case No. 20-10343 (LSS)

                                        Debtors.        (Jointly Administered)



                            MOTION AND ORDER FOR ADMISSION PRO HAC VICE
    Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
    hac vice of Gerard T. Cicero to represent the Coalition of Abused Scouts for Justice in this
    action.
                                                        /s/ Rachel B. Mersky
                                                        Rachel B. Mersky (DE Bar #2049)
                                                        Monzack Mersky and Browder, P.A.
                                                        1201 N. Orange Street, Suite 400
                                                        Wilmington, DE 19801
                                                        Phone: (302) 656-8162 Fax: (302) 656-2769

                     CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of New York and New Jersey and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
of this action. I also certify that I am generally familiar with this Court’s Local rules and with Standing
Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to
the Clerk of Court for District Court.
                                                        /s/ Gerard T. Cicero
                                                        Gerard T. Cicero
                                                        BROWN RUDNICK LLP
                                                        Seven Times Square, New York, NY 10036
                                                        Phone: (212) 209-4939 Fax: (212) 938-2883
                                                        gcicero@brownrudnick.com

                                          ORDER GRANTING MOTION
                IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.


               Dated: July 29th, 2021                         LAURIE SELBER SILVERSTEIN
               Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE

{00225330-1}
